

 
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS


March 13, 2007




Integrity Stock Transfer
2920 N. Green Valley Parkway
Building 5 - Suite 527
Henderson, NV  89014



RE: NEWGEN TECHNOLOGIES, INC.


Ladies and Gentlemen:
 
Reference is made to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”) of even date herewith by and between NewGen Technologies,
Inc., a Nevada corporation (the “Company”), and the Buyers set forth on Schedule
I attached thereto (collectively the “Buyers”) and those certain Pledge and
Escrow Agreements (the “Pledge Agreements”) dated January 23, 2006 among the
Company, S. Bruce Wunner, Ian Williamson, Cliff Hazel and Scott Deininger, the
Buyers and David Gonzalez, as escrow agent (the “Escrow Agent”). Pursuant to the
Securities Purchase Agreement, the Company shall sell to the Buyers, an the
Buyers shall purchase from the Company, convertible debentures (collectively,
the “Debentures”) in the aggregate principal amount of One Million Two Hundred
Fifty Thousand Dollars ($1,250,000), plus accrued interest, which are
convertible into shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), at the Buyers discretion. These instructions relate
to the following stock or proposed stock issuances or transfers:
 

 
1.
Shares of Common Stock to be issued to the Buyers upon conversion of the
Debentures (“Conversion Shares”) plus the shares of Common Stock to be issued to
the Buyers upon conversion of accrued interest and liquidated damages into
Common Stock (the “Interest Shares”).

 

 
2.
S. Bruce Wunner, Ian Williamson and Cliff Hazel, have delivered a stock
certificates representing 214,916, 5,116,433, and 5,000,000 shares,
respectively, (the “Escrowed Shares”) of the Company’s Common Stock, in their
respective names, that have been delivered to the Escrow Agent pursuant to the
Pledge Agreements.


 
 

--------------------------------------------------------------------------------

 

This letter shall serve as our irrevocable authorization and direction to
Integrity Stock Transfer  (the “Transfer Agent”) to do the following:
 

 
1.
Conversion Shares.

 

 
a.
Instructions Applicable to Transfer Agent. With respect to the Conversion Shares
and the Interest Shares, the Transfer Agent shall issue the Conversion Shares
and the Interest Shares to the Buyers from time to time upon delivery to the
Transfer Agent of a properly completed and duly executed Conversion Notice (the
“Conversion Notice”) in the form attached as Exhibit A to the Debentures,
delivered to the Transfer Agent by the Escrow Agent on behalf of the Company.
Upon receipt of a Conversion Notice the Transfer Agent shall within three (3)
Trading Days thereafter (i) issue and surrender to a common carrier for
overnight delivery to the address as specified in the Conversion Notice, a
certificate, registered in the name of the Buyer or its designees, for the
number of shares of Common Stock to which the Buyer shall be entitled as set
forth in the Conversion Notice or (ii) provided the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, upon the request of the Buyers, credit such aggregate number
of shares of Common Stock to which the Buyers shall be entitled to the Buyer’s
or their designees’ balance account with DTC through its Deposit Withdrawal At
Custodian (“DWAC”) system provided the Buyer causes its bank or broker to
initiate the DWAC transaction. For purposes hereof “Trading Day” shall mean any
day on which the Nasdaq Market is open for customary trading.

 

 
b.
The Company hereby confirms to the Transfer Agent and the Buyer that
certificates representing the Conversion Shares shall not bear any legend
restricting transfer and should not be subject to any stop-transfer restrictions
and shall otherwise be freely transferable on the books and records of the
Company; provided that counsel to the Company delivers (i) the Notice of
Effectiveness set forth in Exhibit I attached hereto and (ii) an opinion of
counsel in the form set forth in Exhibit II attached hereto, and that if the
Conversion Shares and the Interest Shares are not registered for sale under the
Securities Act of 1933, as amended, then the certificates for the Conversion
Shares and Interest Shares shall bear the following legend:

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.”

 
 

--------------------------------------------------------------------------------

 
 

 
c.
In the event that counsel to the Company fails or refuses to render an opinion
as required to issue the Conversion Shares in accordance with the preceding
paragraph (either with or without restrictive legends, as applicable), then the
Company irrevocably and expressly authorizes counsel to the Buyer to render such
opinion. The Transfer Agent shall accept and be entitled to rely on such opinion
for the purposes of issuing the Conversion Shares.

 

 
d.
Instructions Applicable to Escrow Agent. Upon the Escrow Agent’s receipt of a
properly completed Conversion Notice the Escrow Agent shall, within one (1)
Trading Day thereafter, send to the Transfer Agent the Conversion Notice as the
case may be, which shall constitute an irrevocable instruction to the Transfer
Agent to process such Conversion Notice in accordance with the terms of these
instructions.

 

 
2.
Escrowed Shares.

 

 
a.
With respect to the Escrowed Shares, upon an event of default as set forth in
the Pledge Agreement, the Escrow Agent shall send written notice to the Transfer
Agent (“Escrow Notice”) to transfer such number of Escrow Shares as set forth in
the Escrow Notice to the Buyers. Upon receipt of an Escrow Notice and the share
certificate along with a properly executed stock power, the Transfer Agent shall
promptly transfer such number of Escrow Shares to the Buyers as shall be set
forth in the Escrow Notice delivered to the Transfer Agent by the Escrow Agent.
Further, the Transfer Agent shall promptly transfer such shares from the Buyers
to any subsequent transferee promptly upon receipt of written notice from the
Buyers or their counsel and the share certificate along with a properly executed
stock power. If the Escrow Shares are not registered for sale under the
Securities Act of 1933, as amended, then the certificates for the Escrow Shares
shall bear the legend set forth in Section 1b.

 

 
b.
In the event that counsel to the Company fails or refuses to render an opinion
as may be required by the Transfer Agent to affect a transfer of the Escrow
Shares (either with or without restrictive legends, as applicable), then the
Company irrevocably and expressly authorizes counsel to the Buyers to render
such opinion. The Transfer Agent shall accept and be entitles to rely on such
opinion for the purpose of transferring the Escrow Shares.


 
 

--------------------------------------------------------------------------------

 
 

 
3.
All Shares.

 

 
a.
The Transfer Agent shall reserve for issuance to the Buyers a minimum of
6,250,000 Conversion Shares. All such shares shall remain in reserve with the
Transfer Agent until the Buyers provides the Transfer Agent instructions that
the shares or any part of them shall be taken out of reserve and shall no longer
be subject to the terms of these instructions.

 

 
b.
The Company hereby irrevocably appoints the Escrow Agent as a duly authorized
agent of the Company for the purposes of authorizing the Transfer Agent to
process issuances and transfers specifically contemplated herein.

 

 
c.
The Transfer Agent shall rely exclusively on the Conversion Notice, the Escrow
Notice and shall have no liability for relying on such instructions. Any
Conversion Notice, Escrow Notice delivered hereunder shall constitute an
irrevocable instruction to the Transfer Agent to process such notice or notices
in accordance with the terms thereof. Such notice or notices may be transmitted
to the Transfer Agent by facsimile or any commercially reasonable method.

 

 
d.
The Company hereby confirms to the Transfer Agent and the Buyers that no
instructions other than as contemplated herein will be given to Transfer Agent
by the Company with respect to the matters referenced herein. The Company hereby
authorizes the Transfer Agent, and the Transfer Agent shall be obligated, to
disregard any contrary instructions received by or on behalf of the Company.

 
Certain Notice Regarding the Escrow Agent. The Company and the Transfer Agent
hereby acknowledge that the Escrow Agent is general counsel to the Buyers, a
partner of the general partner of the Buyers and counsel to the Buyers in
connection with the transactions contemplated and referred herein. The Company
and the Transfer Agent agree that in the event of any dispute arising in
connection with this Agreement or otherwise in connection with any transaction
or agreement contemplated and referred herein, the Escrow Agent shall be
permitted to continue to represent the Buyers and neither the Company nor the
Transfer Agent will seek to disqualify such counsel.
 
The Company hereby agrees that it shall not replace the Transfer Agent as the
Company’s transfer agent without the prior written consent of the Buyers.
 
Any attempt by Transfer Agent to resign as the Company’s transfer agent
hereunder shall not be effective until such time as the Company provides to the
Transfer Agent written notice that a suitable replacement has agreed to serve as
transfer agent and to be bound by the terms and conditions of these Irrevocable
Transfer Agent Instructions.
 
The Company herby confirms and the Transfer Agent acknowledges that while any
portion of the Debenture remains unpaid and unconverted the Company and the
Transfer Agent shall not, without the prior consent of the Buyers, (i) issue any
Common Stock or Preferred Stock without consideration or for a consideration per
share less than closing bid price determined immediately prior to its issuance,
(ii) issue any Preferred Stock, warrant, option, right, contract, call, or other
security or instrument granting the holder thereof the right to acquire Common
Stock without consideration or for a consideration per share less than the
closing bid price of the Common Stock determined immediately prior to its
issuance, (iii) issue any S-8 shares in excess of an aggregate amount great than
twenty percent (20%) of the outstanding shares of the Company’s Common Stock on
the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
 The Company and the Transfer Agent hereby acknowledge and confirm that
complying with the terms of this Agreement does not and shall not prohibit the
Transfer Agent from satisfying any and all fiduciary responsibilities and duties
it may owe to the Company.
 
The Company and the Transfer Agent acknowledge that the Buyers is relying on the
representations and covenants made by the Company and the Transfer Agent
hereunder and are a material inducement to the Buyers purchasing convertible
debentures under the Securities Purchase Agreement. The Company and the Transfer
Agent further acknowledge that without such representations and covenants of the
Company and the Transfer Agent made hereunder, the Buyers would not purchase the
Debentures.
 
Each party hereto specifically acknowledges and agrees that in the event of a
breach or threatened breach by a party hereto of any provision hereof, the
Buyers will be irreparably damaged and that damages at law would be an
inadequate remedy if these Irrevocable Transfer Agent Instructions were not
specifically enforced. Therefore, in the event of a breach or threatened breach
by a party hereto, including, without limitation, the attempted termination of
the agency relationship created by this instrument, the Buyers shall be
entitled, in addition to all other rights or remedies, to an injunction
restraining such breach, without being required to show any actual damage or to
post any bond or other security, and/or to a decree for specific performance of
the provisions of these Irrevocable Transfer Agent Instructions.


 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.

         
COMPANY:
         
NewGen Technologies, Inc.
 
   
   
      By:   

--------------------------------------------------------------------------------

Name: S. Bruce Wunner
  Title:  Vice Chairman and Chief Executive Officer           

--------------------------------------------------------------------------------

David Gonzalez, Esq.

 

        By: __________________________________       Name:
________________________________     Title: _________________________________  
   


 
 

--------------------------------------------------------------------------------

 
 